Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 3, 2018

                                    No. 04-18-00505-CR

                                  Richard Alcorta GARZA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B15467
                          Honorable Rex Emerson, Judge Presiding


                                       ORDER

       Extension of time to file the court reporter’s record is hereby NOTED. Time is extended
to August 24, 2018.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court